Title: To James Madison from George W. Erving, 10 March 1811
From: Erving, George W.
To: Madison, James


Dear SirNewport March 10t 1811.
I arrived here on the evening of the 8t, & yesterday received from Mr Hamilton your letter of Feby 1st; to the five letters which it inclosed the most exact attention shall be paid.
If affairs in Florida have not progressed according to the reasonable views & expectations of government, this may be owing in part or principally to the encouragement which Folch has received to deviate from his first intentions, by the violent opposition which has been made to the act of the Executive, & by the grounds on which that opposition was maintained in congress; for on whatever motives his first project was founded, he undoubtedly meant to reserve to himself a complete justification before his own government & fellow-citizens, on pleas which the discussions referred to went to deprive him of: I say this however without any precise idea of what has passed, or of the order of occurrences in that quarter, for I have endeavoured in vain to collect it from the public papers: I know only that the spirit of opposition displaying itself with the utmost rancour on all great questions, where we come into contact with other governments, naturally enough begets an opinion, that we are really a “divided people”; and that this opinion prevails; its deleterious influence on our foreign concerns stands most completely exemplified in the conduct of England, because the government of that country is more fully possessed of this prejudice than any other; but I have had occasion to see also that even the old government of spain encouraged it, the new one, innoculated with english sentiments & feelings, cannot therefore be exempt from it.

Since the date of your letter, the expectation of a correct & consistent course on the part of France in the view to which you are pleased to refer, is as I presume from the documents which have been lately published, very much strengthened: I never did for one single moment beleive that the emperor was insincere in, or that he covered any of the designs with which he has been charged under the great measure in question; therefore coud not attribute whatever equivocal appearances presented themselves, but to doubts respecting the perseverance of the United States in the determination which they had avowed; doubts which perhaps naturally enough arose, & which due diligence & means were not employed to tranquillize by those whose business it shoud have been to have inspired confidence: Indeed without first supposing that the french government was buried in Œgyptian darkness as to any views of its true policy, as well as totally lost to all sense of honor & probity, it coud not be conceived that precisely at the moment when the course of event offerred to her the most eligible of all positions, she shoud not only let the occasion pass by, but so act as to terminate her friendly relations with this country, in the worst conceivable mode.
The “John Adams” has been ready for sea since the 7t inst; I wait in conformity to your order communicated by the secretary of state, to receive such instructions & communications as it may be thought proper to furnish me with subsequent to the 4t March: I wrote from Boston to both Mr Hamilton & Mr Smith respecting the narrowness of the accommodations on board the vessel, & the number of passengers; I shoud not have taken the liberty of mentioning this subject to you, but that from Captn Dents conversation I fear that some difficulties of a more serious nature may arise out of it: it seems that an extraordinary number of officers have been sent to join the vessel, this is I beleive an usual practice, at least it is beneficial to the service; but then the officers become very much crowded: two persons—viz a Mr Springer a german merchant, & a Captn Dickinson agent for an insurance company have permission from the secretary to go passengers, they are ordered into the ward room, I am told that the lieutenants refuse to receive them, & some threaten to resign: Mr Benson who had your permission to go whilst I was at Washington has brought his wife with him, there are not accommodations for her in the captains cabbin, unless I am turned out of my birth; the Captn is very much disgusted that no discretion upon the matter has been left to himself & hints at quitting the service on his return home; the order in favor of Mr & Mrs Benson is very positive & was given to Mr Benson open; it may be, presuming on that his manner & proceedings have not been calculated to reconcile the captain to subsisting difficulties; If finally in consequence of these, either the officers in the ward room shoud refuse to comply with the orders given in favor of the passengers, or any of them shoud resign, the embarrassment will be sufficiently distressing. With sentiments of the most respectfull attachment Dear Sir Your most obliged & obt St
George W Erving
